                 Case 20-10343-LSS              Doc 667       Filed 05/18/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                           Jointly Administered
                          Debtors.
                                                           Ref. Docket Nos. 18, 556, 557, 601, 603, 610, 630, 631,
                                                           632, 651, 656, & 659

              NOTICE OF FILING OF FURTHER REVISED BAR DATE ORDER

         PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.       On February 18, 2020, the Debtors filed the Debtors’ Motion, Pursuant to 11

U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e), 3001-1,

and 3003-1, for Authority to (I) Establish Deadlines for Filing Proofs of Claim, (II) Establish the

Form and Manner of Notice Thereof, (III) Approve Procedures for Providing Notice of Bar Date

and Other Important Information to Abuse Victims, and (IV) Approve Confidentiality Procedures

for Abuse Victims (Docket No. (the “Bar Date Motion”). Attached as Exhibit A to the Bar Date

Motion was a proposed order granting the relief requested (the “Initial Proposed Order”).

         2.       On May 4, 2020, the Debtors filed the Supplement to Debtors’ Bar Date Motion

[Docket No. 557] (the “Bar Date Supplement”).                     Attached as Exhibit 2 to the Bar Date

Supplement was a revised proposed order granting the relief requested in the Bar Date Motion

(the “Revised Proposed Order”).

         3.       On May 14, 2020, the Debtors filed the Notice of Filing of Revised Bar Date

Order [Docket No. 632] (the “Revised Bar Date Order Notice”). Attached as Exhibit A to the

1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
              Case 20-10343-LSS        Doc 667      Filed 05/18/20   Page 2 of 3




Revised Bar Date Order Notice was a further revised proposed order granting the relief requested

in the Bar Date Motion.

       4.     Attached hereto as Exhibit A is a further revised proposed order granting the

relief requested in the Bar Date Motion (the “Further Revised Proposed Order”), inclusive of all

exhibits.

       5.     Attached hereto as Exhibit B is a redline comparing the Further Revised

Proposed Order with the version filed with the Revised Bar Date Order Notice, inclusive of all

exhibits.




                          [Remainder of Page Intentionally Left Blank]




                                              -2-
            Case 20-10343-LSS   Doc 667    Filed 05/18/20   Page 3 of 3




Dated: May 18, 2020                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Eric W. Moats
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 425-4664
                                   Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            emoats@mnat.com
                                            ptopper@mnat.com
                                   – and –
                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com

                                   CO-COUNSEL AND PROPOSED COUNSEL TO
                                   THE DEBTORS AND DEBTORS IN POSSESSION




                                     -3-
